Mr. Justice BattrR dissents. He is Of the opinion that the judgment should be reversed and the cause be remanded for a new trial because the indictment did not set out the affidavit on which the perjury was assigned, and because it does not allege that the affidavit was made within thirty days, the time allowed_ by the statute for taking appeels from the judgment of justices of the peace. For the reason that a majority of the judges are of the opinion that perjury can not be assigned upon an affidavit made' for appeal from a judgment of a justice of the peace, it is, by thew court, ordered that the judgment be reversed and the cause dismissed.